DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The after-final amendment, filed 07/01/22, has been entered.  Claims 1-92 are cancelled. Claims 93-110 are newly added and under examination.
	
Withdrawal of Objections/Rejections
3.  The following are withdrawn from the Office Action, filed 05/02/22:
All objections and rejections from the Final Office Action are moot in light of Applicant’s cancellation thereof.

Allowable Subject Matter
4.  Claims 93-110 are allowed.

5.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest recombinant peptides comprising SEQ ID NO: 50; and/or the particular combination of peptides comprising SEQ ID NOs: 12 and 15 linked by SEQ ID NO: 44; and/or the particular combination of peptides comprising SEQ ID NOs: 13 and 17, with or without the SEQ ID NO: 44 linker; and thus, by extension, does not teach or fairly suggest methods comprising the administration thereof to disrupt biofilm formation.
6.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
July 12, 2022